ON MOTION FOR REHEARING.
HAWKINS, Judge.
On motion for rehearing appellant questions the file mark on the statement of facts in the court below as reflecting the true date of such filing, it being his contention that it was lodged with the clerk within the extention period which had been allowed by the trial judge, and that the clerk inadvertently placed the wrong date of filing on it. Affidavits pro and con on the subject are before us. In view of the showing here made the claim of a mistake in the filing date can not be sustained.
The motion for rehearing is overruled.

Overruled.